Carley, Judge,
concurring specially.
I concur in the judgment of the majority affirming the judgment of the trial court because I believe that the evidence supporting the finding and determination of the juvenile court judge in this case meets the clear and convincing evidence standard set forth in our statute and mandated by the due process clause of the United States Constitution. Santosky v. Kramer, 455 U. S. 745 (102 SC 1388, 71 LE2d 599) (1982); In re Suggs, 249 Ga. 365 (291 SE2d 233) (1982); Heath v. McGuire, 167 Ga. App. 489 (306 SE2d 741) (1983); OCGA § 15-11-33 (b).